DETAILED ACTION
Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 4/8/21 is acknowledged. The requirement is deemed proper and is therefore made FINAL.

Priority

    PNG
    media_image1.png
    84
    389
    media_image1.png
    Greyscale

Claim Objections
	Claims are objected to as being dependent upon a rejected base claim.

Status of the Claims
Claims 26-31 and 35-56 are rejected.
Claims 35-56 are new.
Claims 33 and 34 are allowable.
Claims 1-25 and 32 cancelled.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26, 27, 30, 31, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0376169 (PTO-1449).
US ‘169 discloses a method of inhibiting a cancer associated with lysine demethylase 4 (KDM4) activity (a KDM4-associated cancer) comprising administering to a patient in need thereof a pharmaceutical composition comprising a compound of Formula I where X=O; R6=N(R1)(R2) wherein R1=methyl and R2=phenyl substituted in the para-position with isopropyl (see Example 187, paragraph 1602 on page 205).  This the exact specie that Applicant elected in response to restriction requirement dated April 8, 2021).

    PNG
    media_image2.png
    511
    669
    media_image2.png
    Greyscale


Regarding claims 30 and 31, US ‘169 discloses a method of selectively inhibiting lysine demethylase (KDM) activity in a cell comprising contacting the cell with a compound of Formula I (see above).  US ‘169 discloses a method of treatment of cancer by modulating demethylation in a cell wherein the histone demethylase is KDM (see Methods of Treatment in paragraph 0204 and paragraph 0203).
The following claims are anticipated by disclosure of the following compounds:
Claim 41: Example 11, paragraph 0316;
Claim 47: Example 19, paragraph 0389;
Claim 47: Example 20, paragraph 0397;
Claim 47: Example 21, paragraph 0405;
Claim 48: Example 22, paragraph 0413; 
Claim 37: paragraph 0170, bottom right specie;
Claim 45: compounds 122, 123, Table 1 on page 41;
Claims 39, 40, 54, compound 131, Table 1 on page 42;
Claim 49: compound 148, Table 1 on page 45; 
Claims 38, 42: compound 143, Table 1 on page 44;
Claim 43: Example 160, paragraph 1430;
Claim 44: Example 164, paragraph 1459;
Claim 46: Example 24, Table 1 on page 26;
Claim 50: Example 192, Table 1 on page 53;
Claim 51: Example 190, Table 1 on page 52;
Claims 38, 52: Example 183, paragraph 1576; 
Claims 38, 53: Example 202, Table 1 on page 54;
Claim 55: compound, page 19, right column, second from bottom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 29 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0376169 in view of Garcia et al (Breast Cancer: Basic and Clinical Research 2016:10 (both included in PTO-1449).
US ‘169 discloses a method of inhibiting a cancer associated with lysine demethylase 4 (KDM4) activity (a KDM4-associated cancer) comprising administering to a patient in need thereof a pharmaceutical composition comprising a compound of Formula I where X=O; R6=N(R1)(R2) wherein R1=methyl and R2=phenyl substituted in the para-position with isopropyl (see Example 187, paragraph 1602 on page 205).  This the exact specie that Applicant elected in response to restriction requirement dated April 8, 2021) – as shown above in anticipatory rejection.
The difference between the instant application versus US ‘169 is the following:  Applicant claims that the KDM4-associated cancer is triple-negative breast cancer and US ‘169 is silent regarding the terminology, “triple-negative breast cancer”.
Garcia et al discloses triple-negative breast cancer cells is affected by KDM4C inhibition.  Garcia observed a significant reduction in the proliferation of cell lines after 24 and 48 hours of KDM4C inhibition compared to untreated cells indicating that KDM4C was associated with triple-negative breast cancer (see page 172, right column and entire page 173 and Conclusion on page 174).
The disclosure of US ‘169 clearly describes a method of inhibiting cancer associated with KDM4 activity, specifically breast cancer, using compounds as shown in 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JOHN MABRY/
Primary Examiner
Art Unit 1625